 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDportion of the secondary employers'business which is affected by the alleged boycott .7If the figures which are most favorable to the exercise of jurisdiction are taken, theystill fall short of meetingthe $50,000indirect inflow standard.The General Counselcontends that Jevne expended in the construction on MeadowLane $23,598.12 ongoods and materials originating outside the State of Wisconsin,and that Tetzlaflexpended in the construction on MarathonDrive $13,226.93on goods and materialsoriginating outside the State of Wisconsin.Counsel for the Respondent contendsthat the figure for Jevne's expenditures should be only$17,796.09.However,even iftheGeneralCounselsfigures are accepted,the total would be only $36,825.05,which is $13,274.95less than the indirect inflow standard of $50,000 requires.Thereasonfor thisdisagreement of counsel is that the figures for the material purchasesby each ofthe builders are for the most part not exact.They reflectestimates by thebuildersmade on the basis of general experience,supplemented by conversationswhich theyhad with suppliers of the materials.Actually, itis doubtfulwhether theindirect inflow into all three of the jobsites involved in the presentproceedingwould equal at least $50,000.Upon the basisof the above findings, and upon the entire record in the case, Iherebymake the following:CONCLUSIONS OF LAW1.Local 111, Local 204, and the Councilare labor organizations within themeaning of Section2(5) of the Act.2.Local 204, and Robert Cleveland,itsagent,havenotengaged in"unfair laborpractices within the meaning of Section 8(b)(4)(ii)(A) and (B) of the Act.3.The operationsof Warren H. Tetzlaffand Byron Jevne affect commerce withinthe meaning of Section 2(6) and(7) of the Act.Theextentto whichsuch opera-tions affect commerce is not,however, substantial enough under existingjurisdic-tional standards to warrant the assertion of jurisdiction.[Recommendations omitted from publication.]' See, for Instance,General Drivers,Chauffeurs and Helpers, Local Union No886,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(James D. O'Dell and H H.Hulme, Jr., d/b/a Ada TransitMix),130 NLRB 788.Baker Hotel of Dallas, Inc.andHotel&Restaurant Employeesand Bartenders International Union,AFL-CIO.CaseNo.16-CA-13892.November 21, 1961DECISION AND ORDEROn January 17, 1961, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the Inter-i In cross-examining Basden, a witness for the General Counsel, the Respondent wasfurnished a prehearing statement which Basden had given to General Counsel in which134 NLRB No. 51.1 BAKER HOTELOF DALLAS, INC.525mediate Report, exceptions and brief, and the entire record in this case,and hereby adopts the findings,' conclusions,' and recommendations ofthe Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Baker Hotel ofDallas, Inc., Dallas, Texas, its officers, agents, successors, and assigns,shall :1.Cease and desist from :-(a)Discouraging membership in Hotel & Restaurant Employeesand Bartenders International Union, AFL-CIO, or in any other labororganization, by discharging or refusing to reinstate employees, orin any other manner discriminating against them in regard to theirhire or tenure of employment or any term or condition of employment.she had said that the kitchen attached to the coffee shop was part of the "floor." There-after,the Trial Examiner, on the offer of the General Counsel, admitted Basden's state-went intoevidence for the purposeof showing in context that the word "floor" wassometimes used to refer only to thearea where waitressesserved their customers.TheRespondent contends that its right to take advantage of the statement for cross-examination did not confer on the General Counsel the right thereafter to have the state-ment admitted into evidence, and that the Trial Examiner's ruling was erroneous andarbitrary and in itself requires that the case be remanded for further hearingWe agreewith the Trial Examiner that Basden's prehearing statement was admissible under thesecircumstances since her credibility, which had been placed in doubt by Respondent's cross-examination, could be properly evaluated only in the light of her complete statement Inany event, we are satisfied that Respondent has not been prejudiced by whatever use theTrial Examiner has made of Basden's statement2 The Respondent contends that the jurisdictional standard for the hotel industry,promulgated inFloridan Hotel of Tampa, Inc,124 NLRB 261, is invalidThis conten-tion is grounded on (1) supposed deficiencies in the Board's interpretation ofHotelEmployees Local No 255, Hotel Restaurant Employees and Bartenders InternationalUnion, and Hotel and Restaurant Employees and Bartenders International Union, AFL-CIO (Miami Beach HotelAssn )v.Leedom,358 U S. 99; (2) on the absence of evidentiaryfacts for the standard adopted by the Board ; (3) on the lack of, notice in the FederalRegister, as required by the Administrative Procedure Act, for the proposed rulemakinginvolved in setting the standard; and (4) on the allegation that the Board is not in factgiving consideration to whether the data in a particular case establishes the existence oflegal jurisdictionWe see no reason to treat these contentions at length here, sinceitems (1), (2), and (4) have been fully considered and disposed of in the majority andconcurringopinions of theFloridan Hotelcase and inSouthwest Hotels, Inc. (GradyManning Hotel),126 NLRB 1151. As for item (3), congressional approval for the adop-tion of jurisdictional standards, through the rule of decision rather than through formalrulemaking, is indicated by the adoption of Section 14(c) (1) of the 1959 amendmentsto the Act.8 The Respondent has vigorously attacked the conduct of the Trial Examiner at thehearing as biased, prejudiced, arbitrary, and capricious, and his Intermediate Report asinaccurate,misleading, and based on conclusions and inferences unsupported by therecordThe crucial issue in this case was whether Respondent discharged Vivian Hamptonbecause she favored union organizationThe conclusion of the Trial Examiner that herprounion sympathy was in fact the motivating force for her discharge is fully supportedby the weight of the evidence.We therefore deny the Respondent's request that the casebe set for further hearing, or that it be assigned to another Trial Examiner for prepara-tion of a new Intermediate Report, or that the Respondent be granted permission to arguethe matter orally before the Board.Upon examination of the record, we are satisfiedthat the Respondent's allegations of bias and prejudice are wholly witliout warrant. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) ' In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assist the above-named Union, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Vivian Hampton immediate and full reinstatement toher former or substantially equivalent position, without prejudice to'her seniority or other rights or privileges, and make her whole for anyloss of earnings by reason of the discrimination against her` in the,manner set forth in the section of the Intermediate Report entitled"The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, and all'other records necessary to analyze the amount of backpay due and the,right to reinstatement under the terms of this Order.(c)Post at its hotel in Dallas, Texas, copies of the notice attachedhereto marked "Appendix." 4 Copies of said notice, to be furnishedby the Regional Director for the Sixteenth Region, shall, after beingsigned by a representative of the Respondent, be posted by the Re-spondent immediately upon receipt thereof, and be maintained by it-for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps it has,taken to comply herewith.4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor-Relations Act, as amended,we herebynotify our employees that :WE WILL NOT discourage membership,inHotel&RestaurantEmployees and Bartenders International Union,AFL-CIO, ' orin any other labor organization,by discharging or refusing to. BAKER HOTEL OF DALLAS, INC.527reinstate any of our employees, or in any other manner discrimi-nating against them in regard to their hire or tenure of employ-ment, or any term or condition of employment.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization,'to form labor organizations, to join or assist theabove-named or any other labor organization, to bargain -collec-tively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any and allsuch activities.WE WILL offer Vivian Hampton immediate and full reinstate-ment to' her former or a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, andmake her whole for any loss of pay suffered as a result of thediscrimination against her.All-our employees are free to become, remain, or refrain from be-coming or remaining members of Hotel & Restaurant Employees andBartenders International Union, AFL-CIO, or any other labororganization.BAKER HOTEL OF DALLAS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpona chargefiled byHotel&Restaurant Employees and Bartenders Interna-tionalUnion,AFL-CIO,herein calledtheUnion,against BakerHotel ofDallas,Inc., herein called the Respondent,the General Counsel issued a complaint allegingthat the Respondent had engaged in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and(3) and Section2(6) and (7) of the NationalLaborRelationsAct, 61 Stat.136, hereincalled the Act.The Respondent filed an an-swer denying the commission of the alleged unfair labor practices and denying also thecomplaint's allegationsthat itisengaged in commercewithin themeaning of Sec-tion 2(6) and (7) of the Act. A hearing, at whichall partieswere represented bycounsel, washeld before the duly designated Trial ExamineratDallas, Texas, onOctober 3, 4, and 5, 1960.At the close of the hearingall parties argued the issuesorally on the record.Thereafter, the General Counsel andtheRespondent filedbriefs with the Trial Examiner.Uponthe entirerecord inthe case, andfrom my observationof the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Texas corporation,operates a hotel,known as The Baker, atDallas, Texas.The Baker has about 585 guestrooms. Less than 75 percent of itsguests stay at the hotel for a month or longer.During the year preceding the dateof the issuance of the complaint,a representative annual period,the Respondent's 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDgross revenues exceeded$500,000.During that same annual period,the Respondentpurchased and had shipped to its hotel from sources outside the State of Texasgoods, equipment,and supplies having a value in excess of $10,000.In line withestablished Board authority, and contrary to the contention of the Respondent, itis found that the Respondent is engaged in commerce within the meaning of Section2(6) and (7) of the Act.See, e.g.,Floridan Hotel of Tampa, Inc.,124 NLRB 261.II.THE LABOR ORGANIZATION INVOLVEDHotel & Restaurant Employees and Bartenders International Union,AFL-CIO,is a labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThiscase isconcerned solely with the Respondent's alleged discriminatory dis-charge-on July 13, 1960-of Vivian Hampton, a waitress employed in the coffeeshop of its hotel.'Hampton was employed in 1947, and, except for a 7-month- period in 1957 or1958 when she was in California, worked for the Respondent continuously until thetime of her discharge.The allegation in the Respondent's answer that Hamptonwas "inefficient" is belied by the testimony of the Respondent's own witnesses show-ing that management had always held her in the highest regard as a waitress.WhenFenton Baker,the Respondent's general manager,ate at the coffee shop, Hamptonwas generally selected as the waitress to serve him.Baker, while testifying, readilyconceded that Hampton had always been one of his "favorites" in the coffee shop,and characterized her as an "excellent" waitress. Ida Kirk, the coffee shop manager,referred to Hampton in her testimony as the "mainstay" in the coffee shop.The employees of The Baker have never been represented by a labor organization.On May 30, 1960, the Union launched a campaign to organize the hotel's em-ployees.The Union's campaign quickly came to the notice of management. Be-tween June 1 and 4, 1960, different groups of hotel employees were summoned toGeneral Manager Baker's office to hear an address by him on the subject of theunion campaign.The waitress group of which Hampton was part met with Bakeron the morning of June 1. Baker informed the employees that he had called themtogether "to explain how management feels about your joining a union."Readingfrom a prepared script, Baker stated that there was no truthto "rumors"that theUnion had succeeded in organizing employees in other Texas hotels, or that em-ployees who did not sign up in the early stages of organization might find them-selves at a disadvantage later in holding their jobs.Baker assured the employeesthat as a matter of hotel policy no employee would, and as a matter of law noemployee could, be given preferential treatment because he belonged to a union.He particularly underscored that "belonging to a union will never help you holdyour job."Baker then went on to emphasize that "Unions can cause strikes, andwhen they do, wages disappear."He suggested that the employees ask themselveswhy "total strangers" had suddenly become so interested in their welfare, who theywet e, and what they had done. In conclusion, he stressed that in the past the em-ployees had been free to discuss their problems with management and asked whetherthe employees wanted "to create a condition whereby you will not have the rightto take any of your problems up with anybody in the hotel, but will have to letsome paid employee of the Union speak for you."1The complaint alleges that Hampton was discharged "for the reasonthat she joined orassisted-theUnion or engaged in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection "The answer denies that Hampton wasdischarged for that reason, and alleges affirmatively.The employee Vivian Hampton was discharged because of (a) improper performanceof her duties, (b) inefficient performance of her duties, (c) Interfering with otheremployees in the hotel in the proper performance of her duties,(d) creating dis-turbances at her place of employment affecting not only other employees but theguests of the hotel, (e) refusing to accept proper and reasonable discipline, (f) beinginsubordinate to her supervisors in connection with the carrying out of her duties,(g) failing properly to serve guests of the hotel in her capacity as a waitress ofthe hotel, and(h) using timeduring which she was supposed to be carrying on thework of the hotel in carrying on work other than the performanceof her properduties.This employee was discharged for cause for thereasonsabove named andwas in no manner discharged because of any connectionshe may havehad with aUnion BAKER HOTEL OF DALLAS, INC.529Baker'smeetings with the employees disclose, to some degree at least,that theRespondent was opposed to unionization.There was of course,nothing improperin what Baker said or did.The law does not require an employer to be receptiveto union organization,and mere opposition to it,though expressed,does not spellout an unfair labor practice.But an employer's attitude toward union organization,whileby no means alone conclusive on the issue,is nevertheless a factor not to beignored in assessing motivation,where, as in this case, motivation is material to adetermination of whether or not discharge action has been induced by antiunionconsiderations.It is for that reason only that reference has been made here toBaker's meetingswiththe employees.Vivian Hampton had been a member of the Union while employed at anotherjob in California during the period of her absence from The Baker hotel in 1957or 1958. Soon after the Union made its appearance at the hotel, Hampton rejoinedthe Union and became an active supporter of its organizational drive.On June 3,1960, Hampton attended a union meeting at which she obtained designation cardsand union literature.Thereafter,during the remaining period of her employment,she distributed cards to coffee shop employees,soliciting theirmembership.2Shealso in other ways openly espoused the cause of the Union, on one occasion at leastduring working hours, as will hereinafter more fully appear.The Respondent has never had a specific rule prohibiting union or other solicita-tion during working time, at least none that it has published or otherwise communi-cated to its employees generally.The Respondent in its coffee shop does have arule-not formalized but generally understood-that employees while on duty are togive their full time and attention to their work and are not to engage in unrelatedconversations or activities.But that is a rule that has been as much honored by itsbreach as by its observance.Particularly during periods when work is slow,waitresses commonly pass time by talking to each other or to kitchen employeesabout miscellaneous subjects having no connection with the performance of theirwork.The record shows without dispute that members of supervision have not onlybeen aware of this,but have themselves frequently participated during duty time insocial conversations with waitresses and other employees.That is not to suggestthat the Respondent's coffee shop is loosely managed or inefficiently run; it is not.Supervision has invoked the rule against talking on those occasions where the talk-ing has become unduly noisy or has otherwise tended to become disturbing to guestsor disruptive of efficient service.Such occasions,the record shows, have been byno means infrequent.But even where the rule has been invoked,its enforcementhas been limited to admonishing the offending employees to quiet down or get onwith their work;the mere violation of the rule, without more, has never been re-garded as an offense so serious as to require the imposition of disciplinary sanctions.With the appearance of the Union,the organizational campaign,asmight be ex-pected,became a matter of -general interest and a topic of discussion among em-ployees in the hotel.Uncontradicted and credited testimony shows that the Unionwas talked about openly by waitresses and other employees in the coffe shop, bothon and off the floor. Only one employee, however, was specifically ordered not totalk about the Union-and that employee was Vivian Hampton.But that is asubject which fits more appropriately within the next subsection of this report.B. Events leading to the discharge of HamptonOn or about June 3, 1960, Hampton had a discussion about the Union with severalother waitresses in the dressing-lounge of the coffee shop.Ida Kirk, the coffee shopmanager, was present at the time.Hampton mentioned that she had been a unionmember while in California and also disclosed that she was 100 percent for theUnion.Kirk indicated her opposition to Hampton's views, declaring that she didnot believe in unions.Later,as they left the restroom to return to duty on thefloor,Kirk-as appears from her account-toldHampton privately, while pattingher affectionately,"Now Vivian,you can think what you want and do as you want,but please do not discuss unions on the floor."Kirk admittedly did not similarly instruct any other employee under her super-vision not to discuss the Union.Asked at the hearing why she had singled outHampton,Kirk testified it was:because Vivian and I were talking that day and,as I told you, Vivian was themainstay of the Coffee Shop.I felt like if-Vivian was the leader, if shedidn't talk we had it pretty well down.Hampton testified that she distributed cards only in the waitresses'dressing roomand while off duty, and there is no credible evidence to the contrary.630849-62-vol. 134-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDLater, in further elaboration of the same point, Kirk testified as follows:TRIAL EXAMINER: I ,am not quite clear why did you ask Vivian and not .theother girls?The WITNESS:BecauseI think I explained, she wasmoreor less the leaderin the Coffee Shop. I felt like if Vivian didn't discuss it, the others wouldn'tand that she could help me a lot in holding the Coffee Shop together.We haddepended on Vivian.TRIAL EXAMINER:What do you mean by holding the Coffee Shop together?The WITNESS: Well, it certainly wasn't together right then.TRIAL EXAMINER:What way was it apart?The WITNESS: You can't work halfuniongirlsand half other girls andeverybody doing things they are not supposed to do.TRIAL EXAMINER: Were you anxious to keep the Coffee Shop nonunion?The WITNESS: No, I was just anxious to keep the Coffee Shop cooperativeand running like we have always run it with everyonedoingtheir job.TRIAL EXAMINER: Up to that time, was there any evidence of a divisionamong the employees prounion or antiunion?The WITNESS: What do you mean?TRIAL EXAMINER: Were the girls divided on the union question?The WITNESS: No, up until the 8th [of June] I didn't know a lot of girlshad joined.The specific events which, according to the Respondent, gave rise to its decisionto discharge Hampton occurred on Sunday, June 5, 1960.That day, Hampton reported for work about 8:30 a.m.Businessin the coffeeshop was rather slow, as is normal on Sundays in the summer months.As is alsonormal, work was particularly slow between breakfast and the luncheon business,which on Sundays usually begins about 1 p.m.Before Hampton's arrival that morning, the Union had been a topic of discussionin the coffee shop kitchen.The discussion was promoted principally by RalphLandin, the head cook, who was urging other employees to stay out of the Union 3After Hampton began work, Landin continued from time to time to engage inantiunion remarks, addressing himself generally to other kitchen employees as wellas to waitresses whose work frequently carried them into the kitchen.Hampton,when in the kitchen, at times sought to counter Landin's antiunion remarks bymentioningbenefits employees might expect to gain through unionization.Hamptonand Landin continued to exchange comments about the Union off and on throughoutthe morning.At one point, Hampton exhibited a union booklet to Isaac Pina, thebroiler cook, who was not occupied with work at the time, and asked Pina to readone page of the booklet, stating that she would more fully discuss with him afterwork the benefits the Union had to offer. Later in the day, about 12 or 12:30,Hampton took particular exception to certain remarks Landin had addressed toNegro kitchen employees to the effect that the Union would practice racial segrega-tion, do them no good, and only cause them to lose their bonuses and possibly theirjobs.This gave rise to a heated discussion between Hampton and Landin on thesubject at issue, described by Hampton as a "fast and furious" exchange of wordsIn the course of the argument, Hampton at one point characterized Landin as"yellow" and a "coward" for espousing the position he took.The argument lastedseveralminutes.The findings made up to this point concerning the nature of the argument betweenHampton and Landin, and what led to it, are based upon uncontradicted and creditedtestimony of Hampton, as supplemented and in part corroborated by testimony ofwaitresses Zora Basden (still employed by the Respondent) and Carrie B. Trent, bothof whom, Basden particularly, impressed me as credible witnesses.The Respondentcalled but one witness on this phase of the case-Nina Cobb, the assistant managerof the coffee shop, who, in the absence of Kirk, had been in charge that Sunday.Cobb did not profess to have more than hearsay knowledge of the origin or natureof the argument which the General Counsel's witnesses conceded had occurredthat day.She was called to support the Respondent's contention that Hamptonby her conduct that day had "created a disturbance" in the coffee shop for whichHampton was later discharged.Cobb testified that about 9:30 or 10 a.m. that Sunday morning, while temporarilystationed at the cashier's desk in the coffee shop, she heard "several" loud voices3Counsel for the Union sought at the hearing to establish that Landin was a super-visory employee within the meaning of the ActThe evidence adduced falls short, how-ever, of sustaining a finding to that effect. BAKER HOTEL OF DALLAS, INC.531emanating from the kitchen, Hampton's among them.Occurrences of that kindwere not unusual. She left the cashier's desk to go to the kitchen to stop the noise,just as she had frequently had occasion to do in the past under similar circumstances.In the kitchen,she found Hampton.and several others simultaneously talking withraised voices.She held up her hand and said "Shhh," addressing herself to every-one.ButHampton did not heed her.Neither did Landin, who continued "shouting"atHampton telling Hampton to get out and "quit talking about it "Cobb asked,"What is the matter?"Hampton said, "I can't talk any more to those sons-of-bitches," and walked toward the end of the coffee shop.Landin, in response toHampton's remark, declared, "Lady, nobody is going to talk to me like that."Cobb then told the waitresses to return to their stations.Hampton defiantlyexclaimed she would do as she pleased, but nevertheless returned to her stationalong with the other waitresses as directed.It is noted that Cobb stated this occurred about 9:30 or 10 a.m , whereas the Gen-eral Counsel'switnesses fixed the time of Hampton's intense argument with Landinthat day about 12:30 p.m.When askedon cross-examinationwhether she hearda commotion in the kitchen about 12:30 p in., Cobb testified that she did notherself hear it, or go to the kitchen at that time, but was told by others that it wasgoing on.Hampton conceded that both she and Landin were talking in voices louder thanusual during their argument about noon. But she denied that there was any shoutingor yelling or that their voices were so loud as to carry into the dining area of thecoffee shop.Other witnesses for the General Counsel gave corroborating testimony.Hampton further testified that this was the only occasion during the day when therewas any loud exchange between her and LandinHampton had no recollection ofseeing Cobb in the kitchen at all that day; she flatly denied that Cobb at any timetold her to hush, and was positive, moreover, that she did not speak to Cobb, orCobb to her, as Cobb testifiedAlthough readily conceding that she called Landin"yellow" and a "coward" in the course of their argument, Hampton denied that shehad at any time used profanity as testified to by Cobb.None of the General Coun-sel's other witnesses had any recollection of any incident such as Cobb described inher testimony.Cobb's testimony is not corroborated by any other witness.Although Cobbtestified generally that others besides Hampton, Landin, and herself were presentin the kitchen at the time, she was unable, when requested on cross-examination,to identify by name any of them who might be in a position to support her testimony.Landin, at least, was available to the Respondent as a witness.But the Respondentneither called him nor explained its failure to do so.4 I regard it as significant thatat one point of her cross-examination, when her mind was focused on somethingelse, Cobb testified, "Ralph [Landin] wasn't aware I was in the Coffee Shop [kitchen]at the time, but [later] told me he was sorry it happened." I regard it as significant,too, that in a statement later given to the Respondent, Landin makes no referenceto the specific events testified to by Cobb.5Cobb herself did not impress me as areliable witness.Her overall testimony is replete with inconsistencies and evasions,and in a number of details is at variance with a statement she later gave theRespondent.Hampton impressed me by and large as a more straightforward witness.For all the reasons stated above, I reject Cobb's testimony as not credible, to theextent that it is inconsistent with that of the General Counsel's witnesses.At the sametime,however, I consider it entirely likely that Hampton's andLandin's raised voices during the course of their argument were loud enough to havecarried over to at least portions of the coffee shop dining area, notwithstandingHampton's testimony to the contrary.As the record shows, the coffee shop'skitchen immediately adjoins the coffee shop dining area; there are two openingswith no doors between the kitchen and the dining area; and there is only a partialwall separation between the two. It is not necessary for one to shout in the kitchenin order to be heard at least in the near sections of the dining area.To continue with the account of what occurred: Ida Kirk, the coffee shop man-ager, did not work on Sunday, June 5. The next day Cobb reported to her that4Landin was still employed by the Respondent at the time of the hearingAs therecord shows, he was present in the hearing room, seated among the Respondent's wit-nesses, at least on the opening day of the hearing.I In that connection, it is also noteworthy that although Landin does make reference inhis statement to having been called "yellow" by Hampton, he makes no mention of themore scurrilous epithet which Cobb testified Hampton uttered, an epithet that I do notthink lie would have readily forgotten, while remembering the other, if in fact it hadbeen spoken 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring her absence Hampton and Landin had had an argument in the kitchen.Kirk at thattimeapparently did not regard the reported occurrence as a matterserious enough to require investigation, let alone disciplinary action.So far asappears, she did not so much as reprimand Hampton.Nor did she report the matterto highermanagement.Nothing further ofconsequenceoccurred until Wednesday, June 8.The waitressesnoticed that day that Kirk was visibly disturbed, close to tears, and unusually cooltoward some of them, including Hampton.Kirk agreed while testifying that shewas "real upset."Her reason: She felt the "girls had sold [her] short" by going"behind her back" to join the Union.Until that morning, further testified Kirk, shehad not known that a lot of girls in the coffee shop had joined. She knew the girlshad been talking about it, but had thought they would tell her before they didanything.The true situation, according to Kirk, first came to her notice that morningwhen a waitress "accidentally" told her what was going on; she had then begunlistening and had also made inquiries of a couple of older girls who had confirmedtheir own membership in the Union.Worried about Kirk, Hampton and two other waitresses-Zora Basden andPeggy Vanlandingham-approached Kirk that morning to inquire what was wrong.Kirk told them she felt friendless, and expressed her hurt and disappointment that-the girls in the coffee shop whom she had theretofore mistakenly supposed to beher friends had joined the Union.Kirk charged Hampton with being primarilyresponsible for organizing the waitresses.When Hampton disclaimed such responsi-bility,Kirk took issue with her, pointing as proof to the argument about the UnionHampton had had with Landin the previous Sunday, after Kirk had asked her notto discuss the Union on the floor.Kirk went on to declare in effect that the actionof the girlsin joiningthe Union was a reflection on her managerial ability, statingthat it would not have happened if the formermanagerwas still there .6She saidthat General Manager Baker had told her that hers was the only department in thehotel that had gone union and that this had put her in a "stupid" position, makingit appearthat she could not control the girls.Kirk stated, too, that Baker also wasvery disappointed in Hampton.Hampton and the others sought to persuade Kirk they were still her friends.Theyassured her that theunion organizationat the coffee shop had nothing to do withher managementand would have happened just the same no matter who the managerhad been.As evidence of their sincerity, Hamptonand Basdenvolunteered to seeBaker to help clear Kirk of any blame Baker might have placed on her.Kirk askedboth of them to wait in the dressing room after work until they heard from her.Later, Kirk called the dressing room and told Basden to have Hampton come up toBaker's office at once.When Basden asked if Baker also wanted to see her, Kirksaid not then, but that he might later.Kirk was already in Baker's office when Hampton arrived. Baker asked Hamptonwhy she wanted to see him. Hampton said that Kirk appeared to be upset about theUnion, and that she wanted to speak to him on Kirk's behalf. She told Baker thatKirk should not be blamed for whatwas goingon in the coffee shop.Hampton thentold Baker that Kirk had instructed her not to talk about the Union on the floorShe had nevertheless done so, she added,on one occasiononly, when she had anargument in the kitchen with Landin who had made her mad by saying certain thingsabout the Union which were not true and which she therefore felt impelled to correct.Hampton then started to tell Baker that she had worked under union conditions inCalifornia and believedin unions,but Baker cut her off, saying he did not want todiscuss unions with her.Baker at that time expressed no criticism of Hampton forhaving engagedin an argumentwith Landin.He simply told Hampton that he wasnot blaming Kirk for anything, and amiably ended the interview by thanking Hamptonfor coming to see him.Baker testified that he was not aware of Hampton's unionactivities,or of herargument with Landin, until Hampton's visit tohis office on June 8.Kirk, as appearsfrom her testimony, informed Bakersometimethat same day after she had gone"upstairs" to Baker's office, what she had learned that morning about the extentof union organization in the coffee shop.Whether this was before or after Hamp-ton'svisit to Baker does not clearly appear.As Baker's testimony reveals, Kirk didnot then at at any other time tell him that Hampton, was causing disturbances or notperforming her work as she should; nor did Baker question her on that subject.eKirk had been promoted to the manager's position on April 29, 1960. She had previ-ously been the assistant manager for many years BAKER HOTELOF DALLAS, INC.533Not long after Hampton's visit to Baker's office on June 8, probably the same day,Baker consulted his attorney as to what should be done about Hampton.? Thereafter,Baker started an "investigation" concerning Hampton's activities.As one step in his "investigation," seemingly the first, Baker,on June 10, 1960,summoned Hampton to his office. Present there besides Baker and his secretary(Dorothy Peoples) were Kirk and Raymond Hall, the hotel's resident manager. Themeeting was arranged, Baker testified, at the suggestion of his attorney for the pur-pose of making a record of what Hampton had told him when at his office on June 8.Before Hampton's arrival, Baker had prepared a typewritten statement setting outhis version of how his earlier meeting with Hampton and Kirk had come about andwhat had been said on that occasion. Baker showed the statement to Hampton andasked her to sign it if she found it correct.Hampton, after reading the statement,questioned its accuracy in several respects.Baker then had his secretary rewrite thestatement with deletions or revisions of the questioned portions.As rewritten, thestatement was substantially in accord with the findings of fact made above concerningwhat was said at the meeting of June 8.When shown the rewritten statement, Hamp-ton admitted that the facts stated therein were now true, but still refused to sign it .8During the meeting, Hampton tried to tell Baker in detail her version of her disputewith Landin on Sunday, June 5. But Baker refused to listen, explaining that hewanted only to obtain a record of her conversation with him on June 8; that he didnot want to hear anything not said that day.After Hampton left, Baker added to therevised typewritten statement a postscript stating that Hampton had acknowledged thetruth of the facts therein set out, but had nevertheless refused to affix her signaturethereto.The revised statement was then signed by Baker, Hall, Peoples, and Kirk.In addition to the statement referred to above, Baker obtained written statementsfrom a number of others. Three of them were produced-signed by Kirk, Cobb,and Landin, respectively .9Baker was unable to fix the time when they were requestedor obtained more definitely than sometime between June 8 and 13.Kirk's statementsimply recites that she told Hampton on June 2 not to discuss the Union on the floor.Cobb's states in substance that (1) on June 3, Hampton approached Cobb while bothwere on duty and asked her to attend a union meeting that evening; 10 (2) on Sunday,June 5, Hampton had (a) become "vehement" in talking to other waitresses andbusboys on the floor, (b) started a discussion with the kitchen staff, which led toloud conversations audible from the coffee shop, prompting Cobb to go to the kitchenwhere she found Landin "trying to quieten" Hampton, while Hampton kept shoutingand directing profanity at Landin, and (c) stated to Cobb, after Cobb had told herto hush and get out of the kitchen, that she would do as she pleased; 11 (3) on June 6,Cobb had observed Hampton while on duty giving out union cards to the girls; 12 and(4) on June 9 a waitress (Helen Gullat) had told Cobb that Hampton had "bawled"her out several days earlier for speaking to Kirk about a matter related to unionorganization.13Landin's statement alone is confined to events on June 5. It setsBaker testified that be spoke to his attorney before doing anything himself because bewanted to "lean over backwards" to avoid an unfair labor practice.8Hampton testified that she had no recollection of stating that the revised statementwas correctHowever, Baker, Hall, Peoples, and Kirk all so testified, and I credit theirtestimony in that respectO These statements were admitted in evidence with the understanding that they werenot to be considered for the purpose of establishing the truth of their contents.30At the hearing, Cobb testified to the same effect, without specific denial by Hampton11 Cobb's testimony at the hearing concerning the June 5 occurrence has been con-sidered and discredited above.In addition the following is noted- (1) Cobb in hertestimony made no reference at all to any "vehement" talking by Hampton to busboysand waitresses, nor did the Respondent otherwise attempt to establish that as a fact.(2)Though Cobb stated that Hampton had "started" the discussion, she conceded atthe hearing that she had no personal knowledge of this.Her testimony as to the sourceof her information was both evasive and contradictory. (3) Cobb's statement thatLandin was simply "trying to quieten" Hampton is inconsistent with her testimony atthe hearing, as reported above.Moreover, Cobb testified that she reported to Kirk thatLandin was yelling at Hampton and that she told Baker orally (after her statement wassubmitted) how angry Landin was at the time22Cobb's testimony at the hearing reveals that this was simply surmise on Cobb's part.Hampton denied that she did, and Bea Trent's credited testimony supports Hampton'sdeniali3At the hearing the Respondent attempted to establish the "bawling out" incidentthrough Cobb, but her testimony was excluded as hearsay. ,534DECISIONS OF NATIONAL LABOR RELATIONS BOARD-forth that Hampton that day had discussed union activities on and off while she wasin the kitchen;that on one occasion after observing Hampton speaking to someNegro employees, he had told the employees not to believe anything Hampton said,that the Union would only take their money and do nothing for them; that Hamptonhad said he was "yellow"; and that an argument had ensued between the two, withloud talking that could be heard in the coffee shop.14Baker testified that he was prompted to start his investigation because Hamptonhad told him she had had an argument with Landin.His original purpose, he wouldhave it believed, was simply to find out what "went on down there" on June 5. Onall the evidence, I do not believe that to be so. Baker's own testimony shows thatbeforestarting his investigation, he consulted his attorney as to what might be doneabout Hampton. Baker was aware when he started his investigation that Landin wasa party to whatever occurred on June 5.Yet he admitted that he did not ask anyoneto give him a statement concerning Landin's conduct; his investigation was restrictedto Hampton's activities.Nor was Baker interested in obtaining any information fromHampton beyond what she had admitted to him on June 8. This is evidenced in partby his refusal on June 10 to hear what she wanted to add about the occurrence; inpart by his failure to confront her with, and give her an opportunity to contradictor explain, the accusations that had been made against her by others.Moreover,from the contents of the statements which Baker obtained and which are in evidence,it is quite clear that his primary objective was broader than he was willing to concede.Thus, the statement he obtained from Kirk made no reference at all to the kitchenincident.15Cobb's statement covers it only in part, referring also to union activitieswhich in her statement she asserts Hampton engaged in during duty hours on June 3,6, and 9.16All of this reflects that Baker was primarily guided by a purpose otherthan a bona fide desire to ascertain what occurred on June 5.Rather, it reflects thatbeforethe investigation was even begun, Baker had already determined, at least ten-tatively, to get rid of Hampton and that the investigation was conducted with thefixed purpose of obtaining and recording evidence which might be used, if laterneeded in an unfair labor practice proceeding, to support and justify the contemplateddischarge of Hampton. Indeed, Baker's response to one question by the Trial Exam-iner appears to suggest as much.17 It would appear from the contents of the state-ments obtained, as well as from other evidence to be adverted to below, that theprimary ground on which the Respondent then hoped to support the discharge wasthat Hampton, in disobedience of Kirk's instructions, had carried on union activitieson company time, a ground which, I believe, the Respondent then sincerely thoughtwould provide a lawful basis for such action, although, as will appear below, theRespondent now rests its defense primarily on another ground.As stated, Hampton was discharged on June 13, 1960, more than a week after herargument with Landin in the kitchen.The discharge was effected by Coffee ShopManager Kirk.Reading from a written statement that had been previously dictatedto her by Baker, Kirk told Hampton:I am letting you go, Vivian, first because you have disobeyed orders aboutcarrying on union business while on duty.Second-for creating disturbances while on duty.Third-interfering with other employees in the performance of their workwhile on duty.Fourth-and in general failed to do the job as you are supposed to do it.Although the statement Kirk read professes otherwise, it is now conceded thatKirk had nothing to do with the discharge decision. Both Baker and Kirk testifiedthat the decision was made solely by Baker and without any recommendation byKirk, the department head. The Respondent has 600 employees at its hotel. Baker,14 As noted above, the Respondent did not call Landin as a witness, nor did it other-wise attempt to substantiate the truth of Landin's statement to the extent that it isinconsistent with record evidence."Kirk testified that in preparing her statement she wrote down what Baker askedher to.10I find implausible, and do not credit, Cobb's testimony that Baker asked her only fora statement of what happened on June 5 and indicated no interest in anything else, butthat she nevertheless voluntarily threw in reference to the other matters referied to inher statement.17Testimonyis asfollows:Q.What were you trying to do 9Were you trying to determine at that timewhether Vivian [Hampton] had committed a dischargeable offense?AYes, sir. BAKER HOTEL OF DALLAS, INC.535as general manager, normally does not concern himselfdirectlywith decisions as topersonnel action,but leaves such decisions to his department heads who do all thehiring and firing within their respective departments,and have full responsibility tomake and execute such decisions.Baker testified,however, that on June 1, 1960,immediately after his general meeting with the waitresses that day, he instructedKirk not to discharge any employee without first taking up the matter with him.He did so, he testified,because the Respondent was "leaning over backwards" not toget itself involved in unfair labor practice charges.As appears from Baker's testi-mony, other department heads were not given similar instructions until June 20, 1960.Baker's testimony as to why Kirk alone among the department heads was singled outfor special instructions on June 1 was not entirely convincing.18In any event,accept-ing Baker's testimony that Kirk was required to clear discharge action with him, thisdoes not alone explain why he bypassed her completely in the case of Hampton'sdischarge.Baker's own testimony shows that even under his instructions,Kirk notonly retained full power to take disciplinary measures short of discharge, but wasstill'expected to report and consult with him even on those employee infractions thatmight involve discharge sanctions.Moreover,the record shows that in the case ofanother employee discharged later that month, who was apparently not involved inunion activities,Baker, although consulted,left the ultimate discharge decision toKirk in accordance with usual practice.C. Consideration of the Respondent's defenses; analysis; and concluding findingsTo clarify precisely what is here involved, it is perhaps best to begin by clearingaway some of the underbrush. The Respondent's answer alleges affirmatively someseven reasons for Hampton's discharge.19Included among them,for example, is anallegation that Hampton was an inefficient employee, an allegation directly at oddswith Baker's own characterization of her at the hearing as an "excellent waitress."All the reasons alleged in the answer need not be here considered.To the extentthat such reasons exceed the ones stated in Hampton's notice of discharge, they mayfairly be viewed as afterthoughts that had no significant bearing on the Respondent'sactual discharge decision.With this the Respondent appears to concur, for theargument it makes in its brief does not go outside the reasons given Hampton at thetime of her discharge.Of the four grounds stated to Hampton, the first-disobedience of "orders aboutcarrying on union business while on duty"-does have factual support in the record,though perhaps not precisely in the terms stated.The record shows clearly enoughthat Hampton was instructed by Kirk not to discuss the Union while on duty, butnevertheless did so in her conversations with Landin and others in the kitchen onJune 5 .20But that of course does not dispose of the case.Whether Hampton'sviolation of Kirk's instruction was a controlling reason for the discharge,and, if so,whether in the particular circumstances of this case it provided a legitimate basis forsuch action,are separate questions to which I shall come later.As for thesecond stated ground-"creating disturbances whileon duty"-therecord shows only that Hampton,ononeoccasion,had a somewhat heated argumentabout the Union with Landin in the kitchen,an argumentfor which Landin, even ifhe did not by his prior conduct provoke it, must at least share blame.Whether thatincident may properly be characterized as a "disturbance" is of course a matter ofdefinition.The incident must be appraised not by the label assigned to it, but interms of what actually occurred.As to that, the facts, as found, have been set outIsBaker testified at one point that he could think of no particular reason for singlingout Kirk, except that he had had a meeting with the waitresses that dayBut, as hisown testimony shows, he also had similar meetings at that time with employees of allother departments.At another point he gave as his reason, "We had more [union]activity, I think, in the Coffee Shop situation "But from other evidence it appears thatthe coffee shop activity did not develop until sometime subsequent to June 1.19 See footnote 1, above.10Counsel for the Union argues that Hampton did not actually contravene Kirk's In-structionHe points to the fact that the precise instruction was not to discuss theUnion "on the floor," and that instruction, he says, may not be construed as extendingto the kitchenThere is evidence that the term "floor" is sometimes referred to by coffeeshop employees to distinguish the dining area from its kitchenBut there is also evi-dence that in other contexts the term "floor" is used to designate the entire workingarea.Contrary to the Union's argument, it is apparent that Hampton understood"floor," in the context used by Kirk, to include the kitchenHampton's statement toBaker on June 8 is the clearest proof of this. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove. It need only be noted here that the "disturbance," if such it was, did notnearly approach the magnitude the Respondent would assign to it, Cobb's testimony(which has been discredited) to the contrary.The basic question of course iswhether the kitchen incident was the real reason for the discharge, as the Respondenturges, or was simply used as a pretext, as a cover for action in truth motivated byother and unlawful considerations, as the General Counsel contends.That also isa question to which I shall come later.As for the third stated ground-interfering with the work of other employees-there is no record evidence other than the uncontradicted testimony of the GeneralCounsel's witnesses that there wasnosuch interference.The Respondent,as appearsfrom its brief, would have me infer interference from the fact that Hampton engagedin "bickering" with Landin in the kitchen on Sunday, June 5. But if, contrary to thetestimony adduced by the General Counsel, this actually resulted in work interference,the Respondent had themeansat its disposal to prove it through witnesses avail-able to it-Landin, for example.Having nevertheless failed to avail itself of thatopportunity, the Respondent is scarcely in a position to ask for -a finding based oninference opposed to uncontradicted testimony.At any rate, the Respondent's thirdground, even if the Respondent's suggested inference were accepted, would addlittle, if anything, to what the Respondent has already covered by its second ground,and its validity must be assessed by the same considerations.As for the fourth stated ground-failure "in general-to do the job as you aresupposed to do it"-it need only be noted that Baker conceded while testifying thathe had no information when he decided to fire Hampton that she was an unsatisfactoryworker; indeed, he expressly admitted that she was an "excellent" waitress.TheRespondentin itsbrief suggests that the fourth reason relates to Hampton's activitiesin "carrying on union activities" in the coffee shop on June 5. If so, this would beno more than a recapitulation of the first and second aeasons assigned in the dis-charge notification?'The issues are further narrowed by another consideration.Although Hampton'sunion activities while on duty was cited in her discharge notification as the firstzeason for her discharge, the Respondent has now relegated that ground to a positionof subordinate importance, if, indeed, it has not abandoned it altogether.Bakertestified that if all Hampton had done was to solicit employees to join the Union,though such solicitation had been conducted on company time, and if "there hadbeen no disturbance or anything of that kind," she would still be working at the hotel.He would not, he said, have discharged Hampton simply for soliciting on companytime unless "she had continued it after she had been warned the second time, atleast.""The main thing in [his] mind" when he effected the discharge, Baker added,was that "Hampton had created this disturbance."The Respondent in its briefstresses Baker's testimony in the respects just noted, and, on the basis of it, empha-sizes that its basic position in thiscase is,in the words of its brief, "That the primaryand controlling reason for the discharge of Mrs. Hampton was the disturbance whichshe createdon June 5." asa The Respondent in its brief also adverts to testimony in the record, based on ananalysis of customers checks, showing that on the morning of June 5 Hampton servedfewer guests than most of the other waitresses working that dayThe record also shows,however, that Hampton came in late that morning and worked 2 hours less than most ofthe other waitresses.Moreover, it is conceded that the analysis of the relative numberof guests served was not prepared or made known to Baker until shortly prior to thecommencement of the hearing. It is evident therefore that the information contained inthe analysis could not have influenced Baker's discharge decision.22 The Respondent contends that, in determining the validity of its discharge action,the "disturbance" should be assessed in the light of the information which itthenhad-asreflected primarily by the written statements in its possession rather than on the basis ofthe facts as they maynowbe found established by the recordI do not agreeTheRespondent does not dispute, indeed it asserts, that the "disturbance" was related toand an outgrowth of union activities in which Hampton was then engaged, of which itwas aware at the time of the discharge, and for which-it now says-Hampton wouldnot have been discharged were it not also for the "disturbance "The law is clear thatunder such circumstances an employer is not immunized from liability for an otherwiseunlawful discharge merely because he may have acted, though in good faith, on thestrength oferroneousinformation ora mistakenbelief as to what actually occurredSee,e g.,Cusano d/b/a American Shuffleboard Co v N L R B ,190 F 2d 898, 902(C A. 3) ;Troy C. Friend, d/b/a Friend Lumber Company,121 NLRB 62, 63;Jackson TileManufacturing Company,124 NLRB 218, 235, and cases there cited.However, even ifI were to accept the Respondent's contention, it would not alter the conclusion I reach BAKER HOTEL OF DALLAS, INC.537The criticalfactual issue,then, boils down to this: Absent Hampton's advocacyand support of the Union, would the Respondent have discharged her because of herinvolvement in the kitchenincident?Stated differently:Was the asserted "disturb-ance"on June 5, as foundabove to have occurred that day, merely a pretext for adischarge in fact bottomedon antiunionor other unlawful considerations?On allthe record, I am persuaded that it was-and this largely for the reasons thatfollow:First:As found above,commotionsin the coffee shop kitchenof one kind or an-other are not uncommon. Though violative of a company rule, infractions of therule havebeen met inthe past only by admonitions to cease.The Respondent at thehearing was unable to point to any otherinstancewhere a coffee shop employeewas fired or otherwise disciplined solely for causing a disturbance or engaging in anargument23Kirk testified thatas a rulewaitresses were not discharged for infrac-tions "unlessthey really do something that's real bad, and usually, sometimes, if itsnot too bad, why wegivethem a chance to come back." It is quite clear that at thetime of the occurrencein questionthe coffee shopmanagementdid not considerHampton'sargumentwith Landin as a disturbance so serious in nature as torequire disciplinary action; for Hampton was not so much as reprimanded for it,either by Cobb who was in charge that day, or by Kirk when she learned of it thefollowingmorning.Itwas not until several days later,afterthe Respondent hadlearned that the coffee shop was a center of union organization, that Hampton's (butnot Landin's) participation in the kitchen argument became a matter of specialinterest,to the Respondent.Hampton, until her leadership role in union organiza-tionof the coffee shop had become known or suspected, had been considered notonly an excellentwaitress,but the "mainstay" of the coffee shop. So far as appears,she had never been involved in any other incident that might even be loosely char-acterized as a disturbance. In the light of all the foregoing considerations, amongothers, I am unable to believe that under normal circumstances, and absent hostilitytoward Hampton because of her union activities, the Respondent would have dis-charged so highly regarded a waitress, after 13 years' service, simply on the basis ofa single incident such as occurred on June 5.Second:'On the basis of evidence and for reasons earlier adverted to, I am per-suaded that Baker, when he first consulted his attorney as to what might be doneabout Hampton, had already at least tentatively determined to get rid of Hampton.At that time Baker had recently become aware that (1) Hampton was actively in-terestedin union organization;(2) union organization had achieved substantial suc-cess in the coffee shop, more so than in any other department of the hotel; and(3)Hampton by her ownadmission, in contravention of Kirk's instruction not todiscuss the Union on the floor, had taken the Union's sidein anargument withLandin while both were on duty.Up to that time, however, Baker had not beentold by anyone that the Sunday kitchen argument was of such a character as toamount to a serious disturbance. If Baker inferred thepossibilityof such a dis-turbance from Hampton's admissionto him that there had been an argument, he gaveno indication of it.Surely, that aspect of the occurrence could not then have beenthe significant object of his concern.For he did not so much as question Kirk aboutany possible disturbance, much less solicit her recommendation as to what ought bedone, though Kirk was the department head in whom Baker normally reposed re-sponsibility for making judgments as to the need of disciplinary action within herdepartment.As has been found above, the evident purpose of the "investigation"was to documenta caseagainst Hampton that would stand up in a possible unfairlabor practice proceeding. I do not suggest that this was wrong in itself.The point Imake on the basis of what has been said above is simply this: Since Baker, when heconsulted his attorney and started his "investigation," had no specific informationthatHampton had "created a disturbance," his initial determination to get rid ofHampton must have been prompted by some other consideration. And I think it fairto infer that that determination could only have been motivated by concern over oneor more of the items of information, outlined above, which were then already inbelow, for the reason to he stated, that the Respondent's hostility to Hampton'sunionactivities and not the asserted disturbance, was the real motivating reason for thedischarge23On the other hand, the record shows that on one occasion, the night manager slappedthe cashier on the coffee shoe floor in full view of the guestsBoth were sent to Baker'sofficeBut neither was dischargedThere is also evidence that on another occasion-inlate June 1960-a waitress, Kav Stewart, had a loud argument in the kitchen with acook.Kirk came in and told them to stop the argument, but neither employee wasdisciplined for it. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaker's possession,not by information he acquired later.Moreover, as found above,the nature of the "investigation" thereafter conducted belies the Respondent's presentclaim that it was primarily concerned about the disturbance,and notabout Hampton'sunion activities, not even those on duty time.Third:The record shows clearly enough that the Respondent was opposedto unionorganization of its employees, disturbed over the progress the Union was making inthe coffee shop, and resentful of Hampton whom it believed to be principally re-sponsible for the organization of the coffee shop employees.This is evidenced by(a) the speeches Baker made at the outset of the Union's campaignto various em-ployee groups; (b) Kirk's disturbed reaction when she learned on June 8 of theprogress the Union had made in her department, a reaction which I infer from allthe circumstances of this case also reflected the attitude of highermanagement;(c)Kirk's statement that same day to Hampton and other waitresses that Baker hadtold her the coffe shop was the only department in the hotel that hadgone union,and her evident concern about it, a concern whichI alsoinfer and find reflected theattitude of highermangagement;and (d) Kirk's accusation directed to HamptonthatHampton was primarily responsible for organizing the waitresses, as well asher further comment to the effect that both she and Baker were disappointed inHampton.Fourth:The record shows that Landin if he did not provoke it, was at leastequally to blame for the occurrence of June 5.Certainly, Baker had no reason tosuppose otherwise from the information he had at thetimehe first consulted hisattorney about Hampton and institutedhis investigation of Hampton's,but notLandin's,activitieswith a view toward discharge.The disparatetreatmentaccordedthe two provides the most cogent evidence that the Respondent was more concernedabout Hampton's support and advocacy of the Union than about any disturbancethat might have resulted from Hampton's argumentwith Landin.On all the evidence, I am convinced and find that Hampton'sunionactivitiesweighed more heavily in the Respondent's decisionto discharge her than did theasserted disturbance, and, but for such union activities, she would not have beendischarged.The firstreasonstated to Hampton for her dischargeconfirmsthat atleast someof Hampton's union activities-those carried on by her while on duty-figured sub-stantially in the Respondent's discharge decision.For reasons earler stated, I amconvinced that it was the Respondent's original intent tojustify its discharge action,if justificaton became necessary, primarily on the ground that Hampton in violationof instructions had engagedin unionactivitieswhile on duty, the reason first given,in the belief that this would be viewed as a legally valid and sufficient one, and thatthe otherassigned reasonswere later added as makeweight.As noted above, how-ever, the Respondentnowtakes the position that the first stated ground was not acontrolling reason for the discharge, stating that Hampton would not have beenfired for that reasonalone,that is, not until "after she had been warned for thesecondtime at least." If what the Respondent now says is accepted at face value andtaken as aconcessionthat Hampton was not really discharged for the first givenreason,it isunnecessary to go further.Such a concession, superimposed upon thefindings already made that Hampton was not discharged for any of the otherreasons,can, on this record, lead to but one conclusion-that Hampton's discharge wasmotivated by generalantiunionconsiderations.However, even if what the Respond-ent now says is not takenas such a concession,and it is assumed that the Respondentwas led to discharge Hampton because, though told not to, she engaged in unionactivities on working time, rather than because she engaged in other union activitiesas well, this would not alter the conclusion of unlawful discrimination I reach in thiscase; indeed, it would fortify it.Under the law, absent a valid prohibitory rule, union activities do not lose theprotection of the Act solely because they occur during working time.New OrleansFurnitureManufacturing Company,129 NLRB 244. The Board recognizes that anemployer may properly insist that working time be devoted to work, and may there-fore, by rule, prohibitunionsolicitation or other activities while employees are onduty.Such a rule, the Board holds, is "presumptively valid as to fits] promulgation,in the absence of evidence that the rule was adopted for a discriminatory purpose,and [is]presumptively valid in [its] enforcement, in the absence of evidence thatthe rule was unfairly applied."Walton Manufacturing Company.126 NLRB 697.In theinstant case, the Respondent admittedly had never published or otherwise an-nounced a rule of general application prohibiting union talk or other activities duringworking time.Hampton alone among the coffee shop employees was instructed notto engage in such activities during duty time. I do not hold here that such an in-struction is unlawfulper se,or may not carry the force of a rule, simply because alike instruction was not published or communicated to all other employees.Cf. BAKER HOTEL OF DALLAS, INC.539Star-Brite Industries, Inc.,127 NLRB 1008. I do hold, however, that in assessingthe validity of the rule to which Hampton was instructed to adhere, and the legalityof its enforcement, the same standards must be used as those applicable to no-solicitation rules generally. If the rule had a discriminatory purpose in its origin, oreven if not, if it was unfairly or discriminatorily applied in its enforcement againstHampton, the Respondent may not seize upon Hampton's noncompliance with therule to justify its invasion of her statutory rights.In this case, the Respondent makes no claim that Hampton was singled out forspecial instruction to refrain from union discussion on the floor because she, andnot others, had theretofore engaged in such conduct.The instruction given Hamptonfollowed closely on theheelsof Hampton's disclosure to Kirk of her support ofthe Union, to which Kirk and higher management were opposed.Kirk was thenaware that Hampton was regardedas a leaderby other coffee shop waitresses.Although on the whole ambiguous, Kirk's testimony, quoted above,appears, in partat least, to indicate that Kirk's instruction was motivated by concern over the in-fluence Hampton might exert over other waitresses.Whether the foregoing consid-erations are of sufficient probative weight to establish that the rule imposed onHampton had a discriminatory purposein itsorigin need not be here decided,however.For when coupled with what followed-in particular the disparate treat-ment accorded Hampton and Landin-it is clear in any event that the rule wasunfairly and discriminatorily applied as to Hampton. Surely, it is both unfair anddiscriminatory to invoke and enforce a rule against union discussion in the case ofan employee who argues in favor ofa union,but not to do so, under circumstancesotherwise identical, in the case of an employee who argues in opposition to theunion.That precisely is the situation in the instant case.Though Hampton wasno more to blame than Landin for the argument in which both were involved, Hamptonwas discharged, Landin not so much as reprimanded.Yet the only difference betweenthe two was that stated above.But oneinference can be drawn from this-thatthe Respondent's real concern was not over the maintenance of shop discipline andefficiency (the presumed purpose of a valid ban on union activities during workingtime) but rather over Hampton's support and advocacy of the Union; in otherwords, that the violation of the rule was but a pretext for a discharge really motivatedby antiunion considerations. It is so found.I conclude that, by discharging Hampton on June 13, 1960, and thereafter failingto reinstate her, the Respondent discriminated in regard to her hire and tenure ofemployment, thereby discouraging membership in the Union and, by such conduct,also interfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent discriminated with regard to the hire andtenure of employment of Vivian Hampton, I shall recommend that the Respondentoffer her immediate and full reinstatement to her former or a substantially equivalentposition, without prejudice to her seniority or other rights and privileges, and makeher whole for any loss of earnings she may have suffered by reason of the Respond-ent's discrimination against her, by payment to her of a sum of money equal tothat which she normally would have earned from the date of her discharge to thedate of the Respondent's offer of reinstatement, less her net earnings during saidperiod.Backpay shall be computed on a quarterly basis in the manner prescribedby the Board in F.W. Woolworth Company,90 NLRB 289, 291-294.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Hotel&Restaurant Employees and Bartenders InternationalUnion, AFL-CIO,is a labor organizationwithinthe meaning of Section2(5) of the Act. -540DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By discriminating in regard to the hire and tenure of employment of VivianHampton, therebydiscouraging membership in theabove-named Union,the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) ofthe Act.3.By the foregoing conduct,the Respondent has interferedwith,restrained, andcoerced employees in the exercise of their statutory rights within the meaning ofSection 8(a)( I) of the Act.4.The aforesaidunfair labor practices are unfair labor practiceswithin themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Ewell Engineering&Contracting Co., Inc.andClaude LaverneO'Neal and James C. JamesonEwell Prestressed Concrete Co., Ewell Concrete Pipe Co.andTravis Jolley,JohnC. Jolley,Jr., and George W.Dyess.CasesNos. 12-CA-1641-1, 12-CA-1739, 12-CA--1746-1, 12--CA-1736-2,and 12-CA-1736-3.November 21, 1961DECISION AND ORDEROn June 14, 1961, Trial Examiner Henry S. Salim issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Re-port attached hereto.The Trial Examiner also found that the Re-spondent had not engaged in other unfair labor practices alleged inthe complaint and recommended that such allegations be dismissed.Thereafter, the General Counsel and the Respondent filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following additions and modifications.1.The complaint alleged,inter alia,that the Respondent, by reasonof threats made to employees by Foreman Jim Edwards, had violatedSection 8 (a) (1) of the Act.The Trial Examiner found that theGeneral Counsel had failed to establish by a preponderance of theevidence that Edwards is a supervisor within the meaning of theAct, and, accordingly, recommended that these allegations be dis-missed.The General Counselexcepts,contending that the preponder-134 NLRB No. 56.